      Case 1:18-cr-00048-HSO-JCG Document 52 Filed 11/04/20 Page 1 of 7




               IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                        SOUTHERN DIVISION


UNITED STATES OF AMERICA                §
                                        §
                                        §
v.                                      §    Criminal No. 1:18cr48-HSO-JCG-1
                                        §
                                        §
                                        §
JABARRI SIMEON BUTLER                   §


        ORDER DENYING WITHOUT PREJUDICE DEFENDANT JABARRI
     SIMEON BUTLER’S MOTION [42] FOR COMPASSIONATE RELEASE

      BEFORE THE COURT is Defendant Jabarri Simeon Butler’s Motion [42] for

Compassionate Release. The Court finds that this Motion [42] should be denied

without prejudice for failure to exhaust administrative remedies.

                                I. BACKGROUND

      Pursuant to a Second Amended Plea Agreement with the Government, on

September 7, 2018, Defendant Jabarri Simeon Butler (“Defendant” or “Butler”)

pleaded guilty to Count 2 of an Indictment in this case, which charged that Butler

            aided and abetted by others known and unknown to the
            Grand Jury, did knowingly and intentionally possess with
            intent to distribute 50 grams or more of actual
            methamphetamine , a Schedule II controlled substance, in
            violation of Title 21, United States Code, Section 841(a)(1),
            and Title 18, United States Code, Section 2.

Indictment [3] at 1; Second Am. Plea Agreement [24] at 1.
      Case 1:18-cr-00048-HSO-JCG Document 52 Filed 11/04/20 Page 2 of 7




       On January 31, 2019, the Court sentenced Butler to imprisonment for a term

of 270 months, followed by five years of supervised release. Min. Entry, Jan. 31,

2019; J. [37]. Butler is presently incarcerated at the Federal Correctional

Institution, Three Rivers (“FCI Three Rivers”) in Three Rivers, Texas. See Reply

[51] at 2; Resp. [48] at 1.

       Butler filed the instant Motion [42] for Compassionate Release on September

30, 2020, asking the Court to order his early release or allow him to serve the

remainder of his sentence on home confinement due to the COVID-19 pandemic.

Mot. [42] at 1-2. The Motion [42] details Butler’s pre-existing medical conditions,

including high blood pressure and asthma, id. at 1, and his desire to provide care for

his “terminally ill father,” id., which he believes constitute extraordinary and

compelling reasons justifying compassionate release.

       The Government opposes Butler’s Motion [42], asserting that the Court

should deny it without prejudice because Butler has not exhausted his

administrative remedies pursuant to 18 U.S.C. § 3582(c)(1)(A). See Resp. [48] at 7.

Alternatively, the Government contends that, if the Court reaches the merits, it

should deny the Motion [42] with prejudice because Butler has failed to present any

extraordinary and compelling reasons warranting a sentence reduction. See id. at

11-14. The Government also maintains that Butler has not met his burden of

showing that a reduction is warranted in light of the danger he would pose to the

community and the relevant factors set forth at 18 U.S.C. § 3553(a). Id. at 14-15.




                                           2
      Case 1:18-cr-00048-HSO-JCG Document 52 Filed 11/04/20 Page 3 of 7




      In his Reply [51], Butler claims that he has exhausted his administrative

remedies pursuant to 18 U.S.C. § 3582(c)(1)(A). Id. at 1. Butler further avers that

his “well-documented health conditions, including asthma and [hypertension],”

warrant his early release because he is “powerless to take the preventative self-care

measures” at FCI Three Rivers, id. at 13, and that he does not pose a threat to the

public under the applicable 18 U.S.C. § 3553(a) factors, id.

                                  II. DISCUSSION

      Section 3582(b) of Title 18 of the United States Code provides that a

judgment of conviction constitutes a final judgment, although it can be modified

pursuant to the provisions of 18 U.S.C. § 3582(c). At issue in this case is a

requested modification under § 3582(c)(1)(A)(i), which states in relevant part that:

             [t]he court may not modify a term of imprisonment once it
             has been imposed except that—
             (1)     in any case—
      (A)    the court, upon motion of the Director of the Bureau of
             Prisons, or upon motion of the defendant after the
             defendant has fully exhausted all administrative rights to
             appeal a failure of the Bureau of Prisons to bring a motion
             on the defendant’s behalf or the lapse of 30 days from the
             receipt of such a request by the warden of the defendant’s
             facility, whichever is earlier, may reduce the term of
             imprisonment (and may impose a term of probation or
             supervised release with or without conditions that does not
             exceed the unserved portion of the original term of
             imprisonment), after considering the factors set forth in
             section 3553(a) to the extent that they are applicable, if it
             finds that—
      (i)    extraordinary and compelling reasons warrant such a
             reduction . . . .

18 U.S.C. § 3582(c)(1)(A)(i) (emphasis added).




                                           3
      Case 1:18-cr-00048-HSO-JCG Document 52 Filed 11/04/20 Page 4 of 7




      Butler is subject to the four-step BOP grievance process under 28 C.F.R.

§§ 542.13 through 542.15. See Petzold v. Rostollan, 946 F.3d 242, 254 (5th Cir.

2019); see also 28 C.F.R. § 542.10 (explaining that the Administrative Remedy

Program outlined in 28 C.F.R. §§ 542.10 through 542.19 applies to all people

incarcerated in institutions operated by BOP). To “fully exhaust all administrative

remedies,” Butler must submit a formal written Administrative Remedy Request

using form BP-9. 28 C.F.R. § 542.14. If Butler receives a denial of his BP-9 and

wishes to appeal, he must adhere to the regulation’s appellate procedure, which

provides as follows

             [a]n inmate . . . may submit an Appeal on the appropriate
             form (BP-10) to the appropriate Regional Director within
             20 calendar days of the date the Warden signed the
             response. An inmate who is not satisfied with the Regional
             Director’s response may submit an Appeal on the
             appropriate form (BP-11) to the General Counsel within 30
             calendar days of the date the Regional Director signed the
             response. . . . Appeal to the General Counsel is the final
             administrative appeal.

28 C.F.R. § 542.15(a). If necessary, the time to respond may be extended by 20 days

by the Warden, by 30 days by the Regional Director, or by 20 days by the General

Counsel. Id. The regulations further provide that “[i]f the inmate does not receive a

response within the time allotted for reply, including extension, the inmate may

consider the absence of a response to be a denial at that level.” Id. (emphasis added).

      This Court has interpreted the phrase “lapse of 30 days from the receipt of

such a request by the warden” to mean that exhaustion is only satisfied when 30

days have passed from the date the warden receives the request and BOP has not



                                           4
      Case 1:18-cr-00048-HSO-JCG Document 52 Filed 11/04/20 Page 5 of 7




taken any action on it. United States v. Allen, 1:15-cr-36-HSO-JCG-1, ECF 70 (S.D.

Miss. June 12, 2020); United States v. Martin, 3:16-cr-79-DPJ-LRA, 2020 WL

3065302, at *3 (S.D. Miss. June 9, 2020).

      On September 30, 2020, Butler filed the instant Motion [42] claiming that he

has exhausted his administrative remedies pursuant to 18 U.S.C. § 3582(c)(1)(A),

id. at 1, because he “filed a formal request with the warden of his facility for

compassionate release,” which was denied on August 13, 2020. Mot. [42] at 1; Ex.

[42-1] at 1. However, under the plain language of 18 U.S.C. § 3582(c)(1)(A), a court

can only modify a term of imprisonment if a defendant files his motion “after” he

has fully exhausted his administrative remedies. United States v. Franco, 973 F.3d

465, 467 (5th Cir. 2020); see 18 U.S.C. § 3582(c)(1)(A). The Fifth Circuit has

recently concluded that the 18 U.S.C. § 3582(c)(1)(A) exhaustion requirement “is

mandatory.” Id.

      Here, Butler has presented evidence that Warden M. Rios of FCI Three

Rivers, received Butler’s request for compassionate release and denied it in writing

on August 13, 2020. Ex. [42-1] at 1. The Warden’s letter stated that Butler “do[es]

not meet the guidelines . . . for Compassionate Release/RIS based on [his] health

conditions and to assist [his] terminally ill father.” Id. The Warden’s letter further

noted that Butler “may utilize the administrative remedy process by submitting

[his] concerns on the appropriate form (BP-9) within 20 days of the receipt of this

response.” Id.




                                            5
      Case 1:18-cr-00048-HSO-JCG Document 52 Filed 11/04/20 Page 6 of 7




      Butler was thus required to pursue the administrative appeals process with

the BOP before filing a motion for compassionate release in this Court. He has not

submitted any evidence that shows he has pursued an appeal of the Warden’s

denial. By failing to appeal the denial to the Regional Director, Butler did not fully

exhaust his administrative remedies. See 28 C.F.R. §§ 542.13 through 542.15

(setting forth the BOP’s Administrative Remedy Procedure, which would

entail appealing the warden’s decision to the appropriate regional director, and

then, if unsatisfied with the regional director’s decision, appealing this decision to

the General Counsel of the BOP); see also United States v. Blevins, No. 5:09-CR-15-

DCB-JCS, 2020 WL 3260098, at *3 (S.D. Miss. June 16, 2020) (“By failing to appeal

the warden’s decision to the Regional Director, [the defendant] has not fully

exhausted his administrative rights and the [motion] must be dismissed.”).

      Because Butler did not comply with the 18 U.S.C. § 3582(c)(1)(A) mandatory

exhaustion requirement before filing his Motion for Compassionate Release [42], his

Motion is not well taken and should be denied without prejudice for failure to

exhaust administrative remedies.




                                           6
     Case 1:18-cr-00048-HSO-JCG Document 52 Filed 11/04/20 Page 7 of 7




                              III. CONCLUSION

      IT IS, THEREFORE, ORDERED AND ADJUDGED that, Defendant

Jabarri Simeon Butler’s Motion [42] for Compassionate Release is DENIED

WITHOUT PREJUDICE for failure to exhaust administrative remedies.

      SO ORDERED AND ADJUDGED, this the 4th day of November, 2020.


                                    s/ Halil Suleyman Ozerden
                                    HALIL SULEYMAN OZERDEN
                                    UNITED STATES DISTRICT JUDGE




                                      7
